DETAILED ACTION
This Office Action is responsive to the amendment filed on 4/21/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 13 both state that the claimed invention does not contain an initiator; however, note that the specification discloses that the claimed invention is a composition comprising an initiator which is a combination of an organic compound having an N-charged moiety and an organic thiol compound. Applicant’s does not support the limitation that the claimed invention does not contain an initiator; rather, the specification specifically teaches an initiator that is required to be present in the disclosed invention. Applicant’s original disclosure therefore does not support the amendment to claim 1. Claims 2-12 depend from claim 1 and do not correct this deficiency and are therefore indefinite per the same rationale.


Claims 1-13, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to state that the dental composition “does not contain an initiator”; however, the claim also states that the recited dental composition is required to contain a combination of an organic compound having an N-charged moiety and an organic thiol compound. Note that applicant’s specification explicitly states that this combination of compounds is an initiator (see specification page 2: lines 17-24). It is therefore unclear how a composition can simultaneously meet the claimed limitations of containing a combination of an organic compound having an N-charged moiety and an organic thiol compound, which is an initiator, and not contain an initiator. Claims 3-12 depend from claim 1 and do not correct this deficiency. Claims 3-12 are therefore indefinite per the same rationale.
Similar to claim 1, independent claim 13 recites a base paste that that is required to comprise a combination of an organic compound having an N-charged moiety and an organic thiol compound-i.e., an initiator- and is also required to not include an initiator. The claim is indefinite, as it is unclear how a composition can simultaneously contain an initiator and not contain an initiator. 
The rejections of claims 20 and 22 stand per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 depends from claim 1, and states that the composition further comprises a photo-initiator and a redox initiator system; however, as amended claim 1 requires that the composition does not contain an initiator. Claim 2 therefore improperly broadens the scope of the parent claim to read on the inclusion of initiators rather than further limit it.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 1-5, 10-16,  and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al, US2009/0270527, in view of Jin et al, US2012/0328553.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendments to claims 1, 13, 14: Lin teaches that the prior art composition can be used without an initiator (¶0110).

Claims 6, 8, 9, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin et al, US2009/0270527, and Jin et al, US2012/0328553 as applied to claims 1, 3-5, 10-16, and 22  above, and further in view of Hino et al, EP0155812.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 6, 7, 9, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin et al, US2009/0270527, and Jin et al, US2012/0328553 as applied to claims 1, 3-5, 10-16, and 22  above, and further in view of Bowman et al, US2009/0270528.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claims 20 and 22 under 35 U.S.C. 112(b): Applicant’s argument that the claims have been amended to overcome the rejections of record is not persuasive.
Claim 20 depends from claim 14 and states that the amount of organic thiol is 0.2 to 20% mol/mol “based on the total moles of unsaturated monomers”; however, as discussed in paragraph 8 of the Office Action mailed on 12/22/2021, the claimed composition does not contain any unsaturated monomers. An ordinary artisan therefore would not be able to determine how much of the organic thiol may be present in the claimed composition, as the claim requires it to be calculated relative to a standard which is not present in the composition. Assume, for example, a composition that contains 20 moles of the organic thiol compound. Would such a composition fall within the scope of the claims, as the thiol content would be 20% mol/mol if the initiator were later combined with 100 moles of monomer? Or would it fall outside the scope of the claimed invention, as the thiol content would be 40% mol/mol if it were later combined with 50 moles polymerizable monomer? An ordinary artisan would not know how to determine whether a composition falls within the scope of the claimed invention.
Claim 22 depends from claim 14 and states that the amount of organic compound having an N-charged moiety is 0.2 to 20% mol/mol “based on the total moles of unsaturated monomers”; however, as discussed in paragraph 9 of the Office Action mailed on 12/22/2021, the claimed composition does not contain any unsaturated monomers. Similar to the discussion above with respect to claim 20, an ordinary artisan would not know how to determine whether a composition falls within the scope of the claimed invention, as it requires that the amount of the organic compound having an N-charged moiety be calculated relative to a standard that does not exist.
Regarding the rejection over Lin et al, US2009/0270527, in view of Jin et al, US2012/0328553: Applicant argues that the prior art does not teach the claimed invention because it does not teach the use of an imidazolium resin as a part of a redox initiator system.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant; see In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
As discussed in the previous Office Action, Lin discloses a two component dental cement composition comprising first and second components. Said first component comprises a polymerizable monomer such as a (meth)acrylate (¶0049, 0059). Said second component comprises a blend of amine-containing compounds and mercapto-containing compound such as a polycysteine (¶0011, 0045, 0070), corresponding to the claimed organic thiol compound. Lin teaches that the acrylic resin is cured via reaction of the acrylate functional group with the amine-containing compound, thus eliminating the need for the addition of an initiator (¶0016, 0105). Lin discloses an imidazolium-containing methacrylate monomer, corresponding to claimed Formula Ia, as a monomer which is used in the production of dental compositions. As taught by Jin, incorporation of 0.5 to 99% by weight of the imidazolium-containing monomer into the dental composition results in a final product having improved antibacterial properties and mechanical properties.
Lin and Jin are directed towards the same field of endeavor-the production of dental compositions based on (meth)acrylic resins. As taught by Jin, it was known in the art that incorporation of an imidazolium-containing methacrylate monomer in such resins resulted in improved antibacterial properties. Contrary to applicant’s argument, it is not necessary that the prior art teach the inclusion of the imidazolium-containing monomer to achieve the same purpose as desired by applicant. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to an ordinary artisan to use the imidazolium-containing methacrylate monomer of Jin as a (co)monomer in the acrylic resin of Lin, in order to obtain a final product having improved antibacterial properties. The rejection is therefore maintained.
The rejection over Kim et al, US2014/0212374, is withdrawn in view of the amendment to the claims.
The rejections over Jin et al, US2012/0328553, in view of secondary references are withdrawn in view of the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765